Turner, J.
1. Until there has been in the triaL court a judgment finally dis- ' posing of a case, this court is without jurisdiction to entertain a complaint that error’was committed by the trial judge in striking, on demurrer, portions of the defendant’s answer. Turner v. Camp, 110 Ga. 631; Harvey v. Bowles, 112 Ga. 421; Berryman v. Haden, Id. 752; Ray v. Anderson, 117 Ga. 136.
2. As has heretofore been repeatedly announced, the first grant of a new trial will not be disturbed by this court unless it affirmatively appears that the evidence demanded the verdict returned by the jury.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.